I must respectfully dissent from the decision reached by the majority.
I am persuaded by the decision rendered by the First District Court of Appeals in Desmarius v. Stross  Troy (July 2, 1997), Hamilton App. No. C-960539, unreported, wherein the lower court's determination that the third element of the White definition was inapplicable to the claimant was reversed. As such, I would reverse the trial court's decision granting summary judgment in favor of appellee.
APPROVED:
  ________________________________ EDWARD A. COX, PRESIDING JUDGE *Page 510